Citation Nr: 1021170	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  03-31 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen 
the Veteran's claim of entitlement to service connection for 
cervical spine discogenic disease and cervicalgia.  


REPRESENTATION

Appellant represented by:	Virgin Islands Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker




INTRODUCTION

The Veteran had active service from January 1968 to December 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) which determined that new and material evidence had not 
been received to reopen the Veteran's claims of entitlement 
to both posttraumatic stress disorder (PTSD) and an 
adjustment disorder with depressed mood and cervical spine 
degenerative disc disease and cervicalgia.  In June 2006, the 
Board remanded the Veteran's appeal to the RO for additional 
action.  

In May 2007, the Board determined that new and material 
evidence had not been received to reopen the Veteran's claims 
of entitlement to service connection for an acquired 
psychiatric disorder to include PTSD and a cervical spine 
disorder.  The Veteran subsequently appealed to the United 
States Court of Appeals for Veterans Claims (Court).  

In October 2009, the Court affirmed that portion of the 
Board's decision which determined that new and material 
evidence was not received to reopen the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder to included PTSD; vacated that portion of the 
Board's decision that determined that new and material 
evidence had not been received to reopen the Veteran's claim 
of entitlement to service connection for a cervical spine 
disorder; and remanded that issue to the Board for additional 
action.  

The issue of service connection for a chronic cervical spine 
disorder to include degenerative disc disease and 
degenerative joint disease is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  



FINDINGS OF FACT

1.  In March 2001, the RO denied service connection for 
cervical spine discogenic disease and cervicalgia.  The 
Veteran was informed in writing of the adverse decision and 
his appellate rights in April 2001.  He did not submit a 
notice of disagreement with the decision.  

2.  The documentation submitted since the March 2001 rating 
decision is new and material and raises a reasonable 
possibility of substantiating the Veteran's claim.  


CONCLUSION OF LAW

The March 2001 RO rating decision denying service connection 
for cervical spine discogenic disease and cervicalgia is 
final.  New and material evidence sufficient to reopen the 
Veteran's claim of entitlement to service connection for 
cervical spine discogenic disease and cervicalgia has been 
presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.326(a), 20.1103 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens and remands the Veteran's 
claim of entitlement to service connection for a cervical 
spine disorder.  This represents a grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.  

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.300, 
20.1103 (2009).  
I.  Prior Final RO Decision

In March 2001, the RO denied service connection for cervical 
spine discogenic disease and cervicalgia as the claimed 
disorder was not shown during active service or to be related 
to the Veteran's service-connected nose scar residuals.  The 
Veteran was informed in writing of the adverse decision and 
his appellate rights in April 2001.  He did not submit a NOD 
with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The Veteran's service treatment 
records make no reference to a chronic cervical spine 
disorder.  VA clinical documentation dated in July 1994 
reflects that the Veteran was diagnosed with C2-3 bony fusion 
and cervical spine degenerative disc disease and degenerative 
joint disease.  The report of a July 2000 VA examination for 
compensation purposes states that the Veteran complained of 
cervical spine pain since 1970 when he "hit his face with a 
root of a paint shed and had facial laceration."  The 
Veteran was diagnosed with C2-3 bony fusion, cervical spine 
degenerative disc disease and degenerative joint disease, and 
cervical and trapezius myositis.  


II.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2009) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record. 
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996); See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the March 2001 rating decision 
denying service connection for cervical spine discogenic 
disease and cervicalgia consists of photocopies of the 
Veteran's service medical and personnel records; VA clinical 
and examination records; private clinical documentation; 
military unit histories; and written statements from the 
Veteran.  An August 2002 VA treatment record states that 
"this is a Vietnam Veteran who has chronic pain in the upper 
back and neck because of an injury in the military."  An 
assessment of chronic pain syndrome was advanced.  The Board 
finds that the August 2002 VA treatment record constitutes 
new and material evidence in that it is of such significance 
that it raises a reasonable possibility of substantiating the 
Veteran's claim when considered with previous evidence of 
record.  As new and material evidence has been received, the 
Veteran's claim of entitlement to service connection for 
cervical spine discogenic disease and cervicalgia is 
reopened.


ORDER

The Veteran's application to reopen his claim of entitlement 
to service connection for cervical spine discogenic disease 
and cervicalgia is granted.  


REMAND

In light of its reopening above, the Veteran's claim of 
entitlement to service 


connection for a chronic cervical spine disorder is to be 
determined following a de novo review of the entire record.  

The Veteran advances that service connection for a cervical 
spine disorder to include degenerative disc disease and 
degenerative joint disease is warranted as the claimed 
disability was either incurred due to an inservice injury or 
secondary to his service-connected nose scar residuals.  Lay 
assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

As discussed above in reference to the Veteran's application 
to reopen his claim of entitlement to service connection, an 
August 2002 VA treatment record states that the Veteran was 
"a Vietnam Veteran who has chronic pain in the upper back 
and neck because of an injury in the military."  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Given the August 2002 VA clinical observations, 
the Board concludes that an additional VA evaluation would be 
helpful in resolving the issues raised by the instant appeal.  

Accordingly, the case is REMANDED for the following action:
1.  Schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his chronic cervical spine 
disorder. All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic cervical spine disorder was 
manifested during active service; is 
etiologically related to his inservice 
facial/nasal trauma; otherwise originated 
during active service; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his nose scar 
residuals and other service-connected 
disabilities.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then adjudicate the issue of service 
connection for a chronic cervical spine 
disorder to include degenerative disc 
disease and degenerative joint disease on 
a de novo basis with express 
consideration of 38 C.F.R. § 3.310(a) 
(2009); the Federal Circuit's holding in 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. 
Cir. 2009); and the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995).  
If the benefit sought on appeal remains 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The Veteran should be 
given the opportunity to respond to the 
SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


